NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    ERIC SAMUAL OLGUIN, Petitioner.

                         No. 1 CA-CR 22-0248 PRPC
                              FILED 12-13-2022


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2017-002927-001
                   The Honorable Kevin B. Wein, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Krista Wood
Counsel for Respondent

Zhivago Law PLLC, Phoenix
By Kerrie D. Zhivago
Counsel for Petitioner
                             STATE v. OLGUIN
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma, Judge Cynthia J. Bailey, and Vice
Chief Judge David B. Gass delivered the following decision.


PER CURIAM:

¶1            Petitioner Eric Samual Olguin seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is Olguin’s first petition.

¶2             Absent an abuse of discretion or legal error, this court will not
disturb a superior court’s ruling on a petition for post-conviction relief. See
State v. Gutierrez, 229 Ariz. 573, 577 ¶ 19 (2012). Petitioner has the burden to
show that the superior court erred in denying the petition for post-
conviction relief. See State v. Poblete, 227 Ariz. 537, 538 ¶ 1 (App. 2011).

¶3            This court has reviewed the record in this matter, the order
denying the petition for post-conviction relief and the petition for review.
This court finds the petitioner has not established error.

¶4            This court grants review but denies relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          2